[Cite as State v. Bradford, 2012-Ohio-1058.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97283


                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                RICARDO BRADFORD
                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED


                              Criminal Appeal from the
                      Cuyahoga County Court of Common Pleas
       Case Nos. CR-442476, CR-443132, CR-445457, CR-451985, and CR-455917

        BEFORE: Rocco, J., Blackmon, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: March 15, 2012



                                                  -i-
                                     2



APPELLANT

Ricardo Bradford, pro se
#472-485
Mansfield Correctional Institution
P.O. Box 788
Mansfield, Ohio 44901

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Kristen L. Sobieski
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
                                            3



KENNETH A. ROCCO, J.:

       {¶1} Defendant-appellant Ricardo Bradford, proceeding pro se, appeals from the

trial court’s order that denied his motion to “dismiss all further proceedings” in five

underlying cases.

       {¶2} Bradford presents one assignment of error. He contends the trial court lost

jurisdiction over his cases due to the length of time it took for the court to impose “valid”

sentences.

       {¶3} Based upon a review of the record and this court’s precedent, this court

disagrees. Bradford’s convictions and sentences, therefore, are affirmed.

       {¶4} The record reflects Bradford was indicted in the five underlying cases in 2003

and 2004. He ultimately entered into a plea agreement with the state, whereby a number

of the charges were dismissed and Bradford relinquished his right to appeal, in exchange

for Bradford’s guilty pleas to the following:

       (1) CR-442476 - eight counts of felonious assault, all with three-year firearm

specifications, two counts of improper discharge of a firearm, and one count of having a

weapon while under disability;

       (2) CR-443132 - two counts of aggravated robbery, two counts of felonious

assault, and two counts of attempted murder, all with three-year firearm specifications;
                                            4

       (3) CR-445457 - three counts of felonious assault on a peace officer, all with peace

officer specifications and one with a three-year firearm specification, and failure to

comply with order or signal of a police officer, with a peace officer specification;

       (4) CR-451985 - intimidation of a crime victim;

       (5) CR-455917 - attempted felonious assault, attempted escape, and failure to

comply with order or signal of a police officer.

       {¶5} After the trial court accepted Bradford’s pleas, it imposed consecutive

sentences for his convictions in the five cases that totaled 23 years. However, in each of

Bradford’s cases, the court’s journal entry of sentence stated merely that postrelease

control was a “part of this prison sentence for the maximum allowed for the above

felony(s) under R.C. 2967.28.”

       {¶6} In June 2007, Bradford filed motions in the trial court in each case seeking

postconviction relief; he based his motions upon the trial court’s failure to properly

impose postrelease control. The following month, the trial court denied his petitions.

       {¶7} In April 2008, Bradford filed motions in each case seeking resentencing. All

were based upon the trial court’s failure to properly advise him of postrelease control.

The trial court denied his motions only six days later.

       {¶8} In August 2011, Bradford filed motions in the trial court in each case

requesting the court to dismiss “all further proceedings” in his cases “due to the

unreasonable delay in imposing sentence.” Bradford argued that, because his original
                                            5

sentences were “void” and no valid sentences had been imposed, the trial court lacked

jurisdiction to resentence him.

       {¶9} In response, the trial court denied Bradford’s motions to “dismiss all further

proceedings.” In the same journal entry, however, the trial court reconsidered its April

2008 denials of Bradford’s motions for resentencing; the trial court at this point granted

Bradford’s motions and eventually scheduled his cases for a resentencing hearing that

was conducted on September 20, 2011.

       {¶10} The record reflects Bradford filed his notices of appeal in these five cases

prior to the date of the scheduled resentencing hearing.            Bradford presents one

assignment of error for this court’s consideration, as follows:

       “I. The trial court erred by overruling appellant’s motion to dismiss because

of the delay of time between his original conviction until his actual sentencing was

completed.”

       {¶11} Bradford asserts that the trial court lost jurisdiction over his cases due to an

unreasonable delay in imposing a “valid” sentence. This court previously has addressed

and rejected the identical assertion Bradford makes in State v. Harris, 8th Dist. No.

95010, 2011-Ohio-482, ¶ 5-8 and State v. Jones, 8th Dist. No. 95882, 2011-Ohio-2929,

¶12-14.

       {¶12} Thus, more recently, in State v. Najeeb, 8th Dist. Nos. 96689 and 96690,

2011-Ohio-6081, ¶ 9-10:
                                           6

              This court has repeatedly held that Crim.R. 32(A)’s requirement that
       a sentence be imposed without unnecessary delay does not apply to
       resentencing. State v. Wright, Cuyahoga App. No. 95096, 2011-Ohio-733;
       State v. Harris, Cuyahoga App. No. 95010, 2011-Ohio-482; State v.
       Coleman, Cuyahoga App. No. 94866, 2011-Ohio-341; State v. McQueen,
       Cuyahoga App. No. 91370, 2009-Ohio-1085; State v. Craddock, Cuyahoga
       App. No. 94387, 2010-Ohio-5782; State v. Huber, Cuyahoga App. No.
       85082, 2005-Ohio-2625. * * * .
              The Ohio Supreme Court’s decision in State v. Fischer, 128 Ohio
       St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, supports this conclusion. In
       Fischer, the Court modified the holding in State v. Bezak, 114 Ohio St.3d
       94, 2007-Ohio-3250, 868 N.E.2d 961, to the extent that Fischer held a
       “complete de novo resentencing is not required when a defendant prevails
       only as to the postrelease-control aspect of a particular sentence * * * and
       the limited resentencing must cover only the postrelease control.” Fischer
       at ¶ 17. In so holding, the Court explained that only the postrelease control
       portion of the sentence is void, not the entire sentence. * * * (Emphasis
       added.)

       {¶13} In addition to the foregoing language quoted from Najeeb, see also Fischer

at ¶ 38:

              Fischer’s theory is that because the trial court did not properly apply
       postrelease-control sanctions, his sentence was void * * * . Because his
       sentence was void, he contends, there was no sentence, and without a
       sentence, no conviction and no final order. * * * . The argument, though
       creative, fails. (Citations omitted.)


       {¶14} Since Bradford had not completed his consecutive terms in these cases at the

time he filed his motion to dismiss, the trial court retained jurisdiction to impose valid

terms of postrelease control. State v. Singleton, 124 Ohio St.3d 973, 2009-Ohio-6434,

920 N.E.2d 958 ¶ 18, citing State v. Simpkins, 117 Ohio St.3d 420, 2008-Ohio-1197, 884

N.E.2d 568. Bradford’s assignment of error, accordingly, is overruled.
                                           7

      {¶15} The trial court’s order is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentences.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________
KENNETH A. ROCCO, JUDGE

PATRICIA ANN BLACKMON, A.J. and
FRANK D. CELEBREZZE, JR., J. Concur